Name: Commission Regulation (EC) No 1603/2001 of 3 August 2001 amending Regulation (EC) No 1121/2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananas
 Type: Regulation
 Subject Matter: plant product;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1603Commission Regulation (EC) No 1603/2001 of 3 August 2001 amending Regulation (EC) No 1121/2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananas Official Journal L 211 , 04/08/2001 P. 0022 - 0022Commission Regulation (EC) No 1603/2001of 3 August 2001amending Regulation (EC) No 1121/2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 216/2001(2),Having regard to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community(3), and in particular Article 5(2) thereof,Whereas:(1) Under Article 5(2) of Regulation (EC) No 896/2001, in the light of the quantities available under tariff quotas A/B and C of the information received from the Member States on the sum of the reference quantities established for traditional operators A/B and C respectively in accordance with Article 4(1) and (2) of that Regulation, the Commission is to fix, where appropriate, a single adjustment coefficient to be applied to each operator's refrerence quantity.(2) Using the information sent by the Member States under Article 5(1) of Regulation (EC) No 896/2001 on the total volume of the reference quantities for traditional operators A/B and traditional operators C, the Commission fixed in Regulation (EC) No 1121/2001(4) an adjustment coefficient to be applied to each operator's reference quantity in each of the two categories of traditional operator.(3) As a result of further information received from several Member States, the sum of the reference quantities for traditional operators C has been found to amount to 717416 tonnes. This requires an amendment to the adjustment coefficient to be applied to the reference quantities for each traditional operator C. Article 1 of Regulation (EC) No 1121/2001 must therefore be amended.(4) It should be recalled that, for the second half of 2001, the reference quantity for each traditional operator is subject to Article 28(2) of Regulation (EC) No 896/2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1The adjustment coefficient in Article 1 of Regulation (EC) No 1121/2001 to be applied to each traditional operator C is hereby replaced by the adjustment coefficient 0,98339.Article 2The competent authorities of the Member States shall notify the operators concerned of the reference quantity as adjusted pursuant to Article 1 no later than 17 August 2001.Article 3This Regulation shall enter into force on 4 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 August 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 31, 2.2.2001, p. 2.(3) OJ L 126, 8.5.2001, p. 6.(4) OJ L 153, 8.6.2001, p. 12.